Citation Nr: 1422564	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-30 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating (evaluation) for service-connected left patellofemoral syndrome, bipartite patella with fraying of the patellar cartilage (left knee disability), in excess of 10 percent prior to February 18, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to February 18, 3013, the Veteran's left knee disability manifested pain that resulted in noncompensable limitation of motion; the left knee disability did not manifest ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, malunion or non-union of the tibia and fibula with loose motion requiring a brace, or genu recurvatum.

2.  From February 18, 2013, the Veteran's left knee disability manifested pain resulting in no worse than 80 degrees of flexion and 20 degrees of extension; the left knee disability has not manifested ankylosis, recurrent subluxation or lateral instability, or malunion or non-union of the tibia and fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2013, the criteria for an initial evaluation in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  From February 18, 2013, forward, the criteria for an initial evaluation in excess of 30 percent for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left patellofemoral syndrome, bipartite patella with fraying of the patellar cartilage, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the " downstream " issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA treatment reports, have been secured.  The RO arranged for VA examinations in September 2011 and February 2013.  These examinations, taken together, are found to be adequate for rating purposes of the issue.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  While the Veteran's representative has argued that the Veteran's left knee symptomatology was worse prior to the February 2013 VA examination, there have been no allegations of an inadequate examination.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

Rating Analysis for a Left Knee Disability

Service connection for a left knee disability was granted in a February 2012 rating decision that assigned a 10 percent evaluation, which gave rise to this appeal.  In a March 2013 rating decision, a 30 percent disabling initial rating was granted for the period ("stage") from February 18, 2013.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

The relevant evidence for this claim consists of the Veteran's lay statements and the VA examinations dated in September 2011 and February 2013.  VA treatment records note the Veteran's left knee treatment, but do not include detailed information relevant to the left knee rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.

In September 2011, the Veteran underwent a VA examination of the left knee.  There, the Veteran reported that he had pain on a daily basis.  He also indicated having stiffness and locking, but denied weakness, giving way, fatigability, or lack of endurance.  The Veteran did not use assistive devices, including canes, walkers, or braces.  Upon physical examination, the Veteran was in no distress.  Flexion was measured at 110 degrees with pain at 110 degrees and extension at zero degrees without pain.  The Veteran had +2 crepitus of the left knee, but no anterior, posterior, or lateral instability.  The left knee demonstrated a negative McMurray sign and no popliteal masses.

In February 2013, the Veteran was afforded another VA examination of the left knee.  At that time, the Veteran complained of swelling, on and off, and pain.  He had pain in standing, walking, and climbing, which was relieved with rest and medication.  He also indicated having a bony growth on the lateral and superior aspect of the patella.  Upon physical examination, the bony growth was hard, nontender, fixed with consistency like a bone, normal overlying skin, and mild tenderness over superior and posterior part of the bony part on deep palpation.  All other bony landmarks were palpated and nontender.  There was no other swelling spasm and there was 2+ crepitus; however, there was no joint instability and the medial and lateral collateral ligaments were intact.  Anterior and posterior cruciate ligaments were intact.  Drawer test and McMurray tests were negative, and there was no subluxation or dislocation.  Range of motion measurements of the Veteran's left knee showed extension to 20 degrees.  Flexion was to 100 degrees, which was further reduced to 80 degrees with repetitive motions times three.  

Based on the above, the evidence of record does not establish that the Veteran's left knee disability warrants an evaluation in excess of 10 percent disabling prior to February 18, 2013, or in excess of 30 percent thereafter.  The Board has considered whether higher initial disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree prior to February 18, 2013, and to no worse than 20 degrees of extension and 80 degrees of flexion from February 18, 2013, forward.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Prior to February 18, 2013, the evidence does not show additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement that would warrant a rating in excess of 10 percent under the General Rating Formula.  The September 2011 VA examiner explicitly noted that with three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  In the February 2013 VA examination report, while the Veteran's flexion was limited to 100 and further limited by pain to 80 degrees, after three repetitive motions, there was no additional limitation of motion (beyond 80 degrees of flexion and 20 degrees of extension).  

The Veteran has reported functional impairments such as, the inability to kneel, crawl, walk for more than seven or eight blocks, or stand more than half an hour to an hour.  He also had difficulty with climbing.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain, the limitation of motion is only to a noncompensable degree prior to February 18, 2013, and to 30 percent thereafter.  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

Prior to February 18, 2013, the evidence also does not show either compensable limitation of motion of extension (10 degrees) or limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  From February 18, 2013, forward, the evidence does not show limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.

The Board has additionally considered other Diagnostic Codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, as the lay and medical evidence does not show ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 do not apply for any period on appeal.  38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial evaluation for a left knee disability in excess of 10 percent disabling prior to February 18, 2013, and in excess of 30 percent thereafter.  The Board does not find evidence that the initial ratings assigned for the Veteran's left knee disability should be higher for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional, higher compensation during any time within either period on appeal.  The objective findings of more serious impairment were first found in February 2013 during the VA examination.  As such, evaluations in excess of 10 percent disabling for a left knee disability prior to February 18, 2013, and in excess of 30 percent disabling from February 18, 2013, forward, are not warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5256-5263, specifically provide for disability ratings based on limitation of motion that is noncompensable, including limitation of motion due to pain and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the left knee disability has been manifested by pain and limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board further considered the Veteran's functional limitations of crepitus, or popping, of the knees, and limitations in kneeling, standing, and ambulation, including walking, crawling, and climbing related to limitation of motion.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while walking and standing, on his occupation and daily life.  In the absence of exceptional factors associated with a left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is only service connected for a left knee disability.  Indeed, the September 2009 VA 

examination report indicated that the Veteran is a truck driver and despite the pain, he is still able to do his job.  The February 2013 examiner indicated the Veteran is still employed as a truck driver; therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A higher initial rating for service-connected left patellofemoral syndrome, bipartite patella with fraying of the patellar cartilage (left knee disability), in excess of 10 percent prior to February 18, 2013, and in excess of 30 percent thereafter, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


